EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Williams on 4/19/2022.
The application has been amended in the claims as follows: 				1 (currently amended). An oven appliance defining a vertical direction, a lateral direction and a transverse direction, the vertical, lateral and transverse directions being mutually perpendicular, the oven appliance comprising:
a cabinet extending between a first side portion and a second side portion along the lateral direction, the cabinet also extending between a top portion and a bottom portion along the vertical direction, the cabinet defining an upper cooking chamber positioned adjacent the top portion of the cabinet and a lower cooking chamber positioned adjacent the lower portion of the cabinet;
a first heating element in direct thermal communication with the upper cooking chamber; and
a second heating element in direct thermal communication with the lower cooking chamber;
wherein the first heating element is the only heat source for the upper cooking chamber and the second heating element is the only heat source for the lower cooking chamber,	wherein the first heating element and the upper cooking chamber are configured for direct thermal communication from the first heating element to a bake outlet in the upper cooking chamber by natural convection and 		wherein the first heating element and the upper cooking chamber are further configured for direct thermal communication from the first heating element to a top heat outlet in the upper cooking chamber by natural convection, the top heat outlet positioned above the bake outlet in the upper cooking chamber along the vertical direction. 
4 (currently amended). The oven appliance of claim 2, further comprising a third duct extending from the first heating element to he bake outlet in the upper cooking chamber.
11 (currently amended). An oven appliance, comprising:
a cabinet;
an upper cooking chamber defined in the cabinet adjacent a top portion of the cabinet;
a lower cooking chamber defined in the cabinet below the upper cooking chamber and adjacent a lower portion of the cabinet;
a first heating element in direct thermal communication with the upper cooking chamber; and
a second heating element in direct thermal communication with the lower cooking chamber
wherein the first heating element is the only heat source for the upper cooking chamber and the second heating element is the only heat source for the lower cooking chamber,wherein the first heating element and the upper cooking chamber are configured for direct thermal communication from the first heating element to a bake outlet in the upper cooking chamber by natural convection and 		wherein the first heating element and the upper cooking chamber are further configured for direct thermal communication from the first heating element to a top heat outlet in the upper cooking chamber by natural convection, the top heat outlet positioned above the bake outlet in the upper cooking chamber along the vertical direction.
14 (currently amended). The oven appliance of claim 12, further comprising a third duct extending from the first heating element to the bake outlet in the upper cooking chamber.
-Claims 5-6 and 15-16 are cancelled. 
Allowable Subject Matter
Claims 1-4, 7-14 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:			An oven appliance comprises; a first heating element the only heat source for an upper cooking chamber and a second heating element the only heat source for the lower cooking chamber; wherein the first heating element and the upper cooking chamber has direct thermal communication via a top heat bake outlet in the upper cooking chamber by natural convection. 						The closest prior art of Cox (5454295), Luebke (4951645) discloses a cabinet; an upper cooking chamber in the cabinet adjacent a top portion of the cabinet; a lower cooking chamber in the cabinet below the upper cooking chamber and adjacent a lower portion of the cabinet; a first heating element in direct thermal communication with the upper cooking chamber; and a second heating element in direct thermal communication with the lower cooking chamber but it does not disclose the novelty features mentioned above, in particular, about the first heating element and the upper cooking chamber has direct thermal communication via a top bake outlet in the upper cooking chamber by natural convection and such cannot be modified without impermissible hindsight as it claimed. 
Terminal Disclaimer
The terminal disclaimer filed on 4/19/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
4.	The prior art or its combination does not disclose the claimed invention.  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKHIL P MASHRUWALA whose telephone number is (571)270-3519. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKHIL P MASHRUWALA/Examiner, Art Unit 3762                                                                                                                                                                                                        


/JORGE A PEREIRO/Primary Examiner, Art Unit 3799